PER CURIAM.
The juvenile appellant challenges adjudications of delinquency for loitering and prowling, fraudulent use of a credit card, criminal use of personal identification information, grand theft, possession of cannabis, and possession of paraphernalia. We reverse all adjudications except those for the last two of these offenses.
We agree with the appellant’s argument that there was an insufficient evidentiary basis for the adjudication for loitering and prowling. See B.A.O. v. State, 932 So.2d 301 (Fla. 2d DCA 2006); C.H.S. v. State, 795 So.2d 1087 (Fla. 2d DCA 2001). We likewise agree that, when alerted to the possibility that the state had committed a discovery violation potentially affecting the prosecutions for fraudulent use of a credit card, criminal use of personal identification information, and grand theft, the trial court erred by failing to conduct an inquiry pursuant to Richardson v. State, 246 So.2d 771 (Fla.1971). A thorough review of the record fails to demonstrate that the Richardson error was harmless beyond a reasonable doubt. Because the appellant’s remaining arguments on appeal are without merit, the delinquency adjudications for possession of cannabis and possession of paraphernalia are affirmed, but the other adjudications are reversed.
ALLEN, KAHN, and DAVIS, JJ., concur.